Citation Nr: 1539231	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as a heart murmur.  

2.  Entitlement to a compensable (greater than 0 percent) disability rating for bilateral hearing loss on a schedular or extraschedular basis, to include the question of clear and unmistakable error in a rating decision of November 2004.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in September 2008 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas. 

The Board previously remanded the issues in April 2012 and March 2014.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a hip disability, back disability, and bilateral knee disability have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the July 2015 post-remand brief, the Veteran's representative reported that the Veteran's hearing loss has worsened and that a new VA examination is necessary.  Although the Veteran was provided with a hearing examination in April 2013, as the Veteran has asserted a worsening of his hearing loss specifically requesting a new VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran was afforded VA examinations in May 2012 and May 2014 regarding his heart claim.  Both examiners noted no history of heart attack.  Subsequently, in October 2014, the Veteran reported that his doctor informed him he had a heart attack.  The RO should contact the Veteran to determine which doctor noted this and obtain a release for any outstanding records related to a heart attack.  In addition, a new VA examination should be obtained to determine entitlement to service connection for any heart disability.

As the Veteran's claim of service connection for a heart disability and the claim of entitlement to a higher rating for hearing loss affect the disabilities considered under his TDIU claim, the Board finds that the service connection, higher rating, and TDIU claims are inextricably intertwined.  Thus, the Board must remand the issue of entitlement to TDIU for adjudication of inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request the name and contact information of the doctor who informed him he had a heart attack.  The RO should then obtain and associate with the claims file any records regarding a heart disability from that doctor. 

2.  Obtain and associate with the claims file all outstanding VA treatment records from December 2013 to the present.  

3.  Schedule the Veteran for a VA audiological examination to ascertain and evaluate the current level of severity of the Veteran's hearing loss.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the bilateral hearing loss, to include whether the Veteran's retirement was necessary due to his hearing loss and whether his hearing loss prevents him from obtaining or maintaining gainful employment.  

4.  Schedule the Veteran for a VA examination to provide a diagnosis and nexus opinion for any heart disability.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner is asked to identify all heart disabilities that have been present during the period of the claim, to include any heart murmur or myocardial infarction.  For any diagnosed heart attack, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's heart disability was causally or etiologically related to the Veteran's service.  

A complete rationale must be provided for any opinion.

5.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must 

6.  After completion of the above, review the expanded record and determine if any of the claims on appeal may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



